DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8,
It is unclear what is defined by “the looped end has a smaller diameter than the straight end” [of the flexible rod member]; in fact, the looped end is larger in diameter than the straight end.  It would appear that applicant is attempting to recite that a portion of the flexible rod member that defines the looped end of the flexible rod member has a smaller diameter than a portion of the flexible rod member that defines the straight end of the flexible rod member.  Appropriate correction is required for clarification; for example, by amending claim 8 to instead recite “The cleaning device of claim 6 wherein a portion of the flexible rod member that defines the looped end of the flexible rod member has a smaller diameter than a portion of the flexible rod member that defines the straight end of the flexible rod member”.
Regarding claim 13,
Line 3 recites the limitation “the second end”.  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected by an amendment to lines 1-2 instead reciting “wherein the swab member comprises a first end and a second end”.
Regarding claim 15,
Line 1 recites the limitation “the plurality of members”.  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected by an amendment to line 1 instead reciting “the plurality of material members”, as referred to consistently throughout the claim set.
Regarding claim 16,
It is unclear what is defined by “the outer circumference of the straight end is larger than the outer circumference of the looped end” [of the flexible rod member]; in fact, the looped end is larger in outer circumference than the straight end.  It would appear that applicant is attempting to recite that a portion of the flexible rod member that defines the straight end of the flexible rod member has a larger outer circumference than a portion of the flexible rod member that defines the looped end of the flexible rod member.  Appropriate correction is required for clarification; for example, by amending claim 16 to instead recite “The cleaning device of claim 8 wherein the outer circumference of a portion of the flexible rod member that defines the straight end of the flexible rod member is larger than the outer circumference of a portion of the flexible rod member that defines the looped end of the flexible rod member”.   
Regarding claim 17,
Claim 17 is unclear because there is not two thicknesses of the looped end, but instead the strand which defines the looped end (in fact, the entire rod member) is doubled up to define the straight portion such that the straight portion, defined by the double strand, has a larger diameter than the strand which defines the looped portion.  Appropriate correction is required for clarification; for example, by amending claim 17 to instead recite “The cleaning device of claim 8 wherein the straight end is double the thickness of a strand or filament forming the looped end wherein the strands or filaments forming the straight end are fused together or co-extruded”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 6-8, 13, and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. 2,537,149 to McKean (hereafter “McKean”).
Regarding claim 1,
McKean discloses a cleaning device comprising: 
a swab member having a plurality of material members (two patches 18) connected to one another to form the swab member [Fig. 2; col. 3, lines 17-34]; and 
a flexible rod member (11) connected to the swab member wherein the flexible rod member includes a looped end (14) that traverses through each of the plurality of material members (18) that form the swab member [Fig. 1-2; col. 3, lines 10-29].  
Regarding claim 2,
McKean discloses the cleaning device of claim 1 wherein the flexible rod (11) member comprises a polymer (e.g. nylon) [col. 3, lines 10-12].  
Regarding claim 6,
McKean discloses the cleaning device of claim 1 wherein the flexible rod member has a straight end (at 15) that is opposite the looped end (14) [Fig. 1-2; col. 3, lines 10-16].  
Regarding claim 7,
McKean discloses the cleaning device of claim 6 wherein the flexible rod (11) member comprises a polymer (e.g. nylon) [col. 3, lines 10-12].  
Regarding claim 8,
McKean discloses the cleaning device of claim 6 wherein the looped end (at 14) has a smaller diameter than the straight end (at 15) [see Fig. 1-2; col. 3, lines 10-16].
Regarding claim 13,
McKean discloses the cleaning device of claim 1 wherein the swab member comprises a first end and a second end wherein the first end is connected (at 16) to the looped end of the flexible rod member and the second end has a tail comprising unconnected ends (23) of the plurality of material members [see Fig. 1; col. 3, lines 17-29].  
Regarding claim 16,
McKean discloses the cleaning device of claim 8 wherein the outer circumference of the straight end (at 15) is larger than the outer circumference of the looped end (at 14) [see Fig. 1-2; col. 3, lines 10-16].
Regarding claim 17,
McKean discloses the cleaning device of claim 8 wherein the straight end (at 15) comprises two thicknesses of the looped end wherein the two thicknesses that comprise the straight end are fused together or co-extruded [see Fig. 1-2; col. 3, lines 10-16].

Claims 1, 5-6, and 13-15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. 2014/0237748 to Sweeney (hereafter “Sweeney”).
Regarding claim 1,
Sweeney discloses a cleaning device comprising: 
a swab member (100) having a plurality of material members (200, 210) connected to one another to form the swab member [Fig. 2-3; ¶0027, ¶0033]; and 
a flexible rod member (110) connected to the swab member wherein the flexible rod member includes a looped end (230) that traverses through each of the plurality of material members that form the swab member [Fig. 2-3; ¶0027-¶0028].  
Regarding claim 5,
Sweeney discloses the cleaning device of claim 1 wherein the plurality of material members comprises at least one of a foam material member (200) and a microfiber material member (210) [Fig. 2-3; ¶0027].  
Regarding claim 6,
Sweeney discloses the cleaning device of claim 1 wherein the flexible rod member (110) has a straight end (not labeled) that is opposite the looped end (230) [see Fig. 2-3; ¶0028].  
Regarding claim 13,
Sweeney discloses the cleaning device of claim 1 wherein the swab member comprises a first end and a second end wherein the first end (at 240) is connected to the looped end of the flexible rod member and the second end (not labeled) has a tail comprising unconnected ends of the plurality of material members [see Fig. 2-3; ¶0027, ¶0033].  
Regarding claim 14,
Sweeney discloses the cleaning device of claim 13 wherein the plurality of material members (200, 210) connected to one another comprise a plurality of material members that are braided in relation to one another [see Fig. 3; ¶0033].
Regarding claim 15,
Sweeney discloses the cleaning device of claim 13 wherein the plurality of members (200, 210) connected to one another comprise a plurality of material members that are twisted in relation to one another [see Fig. 3; ¶0033].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. 2,537,149 to McKean (hereafter “McKean”).
Regarding claims 3-4,
McKean discloses the cleaning device of claim 2 wherein the flexible rod comprises a polymer (e.g. nylon) [col. 3, lines 10-12], but does not explicitly teach that the polymer comprises an organic polymer thermoplastic which comprises polyether ketone.  However it would have been obvious to one having ordinary skill in the art at the time of invention to select a flexible rod comprised of an organic polymer thermoplastic which comprises polyether ketone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP 2144.07.
Regarding claim 5,
McKean discloses the cleaning device of claim 1 but does not explicitly teach that the plurality of material members (two patches 18) comprises at least one of a foam material member and a microfiber material member.  However it would have been obvious to one having ordinary skill in the art at the time of invention to select at least one of a foam material and a microfiber material member to comprise the plurality of material members (18), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP 2144.07.
Regarding claim 9,
McKean discloses the cleaning device of claim 6, but does not explicitly teach that the looped end (at 14) is longer in length than the straight end (at 15).  However it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of invention to have the looped end be longer in length than the straight end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 10,
McKean discloses the cleaning device of claim 9, but does not explicitly teach that the swab member (18) is shorter in length than the looped end (at 14).  However it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of invention to have the swab member be shorter in length than the looped end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 11,
McKean discloses the cleaning device of claim 6, but does not explicitly teach that the looped end (at 14) is equal or less in length than the straight end (at 15).  However it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of invention to have the looped end be equal or less in length than the straight end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).
Regarding claim 12,
McKean discloses the cleaning device of claim 11, wherein the swab member (18) appears to be longer in length than the looped end (14) [see Fig. 1-3], but said feature is not explicitly taught.  However it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of invention to have the swab member be longer in length than the looped end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 of U.S. Patent No. 10,828,128 to Pisacane (hereafter “‘128”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of a swab member having a plurality of material members and a flexible rod member including a looped end are anticipated by claim 1 of ‘128.
Regarding claim 2,
The claimed features of the flexible rod member are anticipated by claim 2 of ‘128.
Regarding claim 5,
The claimed features of the plurality of material members are anticipated by claim 4 of ‘128.
Regarding claim 6,
The claimed features of the flexible rod member are anticipated by claim 1 of ‘128.
Regarding claim 7,
The claimed features of the flexible rod member are anticipated by claim 2 of ‘128.
Regarding claim 8,
The claimed features of the flexible rod member are anticipated by claim 6 of ‘128.
Regarding claim 9,
Claim 1 of ‘128 defines that the flexible rod member has a straight end and a looped end, but does not explicitly recite that the looped end is longer in length than the straight end.  However it would have been an obvious matter of design choice to have a looped end longer in length than the straight end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art [see MPEP 2144.04(IV)(A)].
Regarding claim 10,
Claim 1 of ‘128 defines a swab member and a looped end, but does not explicitly recite that the swab member is shorter in length than the looped end.  However it would have been an obvious matter of design choice to have the swab member be shorter in length than the looped end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art [see MPEP 2144.04(IV)(A)].
Regarding claim 11,
Claim 1 of ‘128 defines that the flexible rod member has a straight end and a looped end, but does not explicitly recite that the looped end is less than or equal in length than the straight end.  However it would have been an obvious matter of design choice to provide a looped end having a length less than or equal to the straight end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art [see MPEP 2144.04(IV)(A)].
Regarding claim 12,
Claim 1 of ‘128 defines a swab member and a looped end, but does not explicitly recite that the swab member is longer in length than the looped end.  However it would have been an obvious matter of design choice to have the swab member be longer in length than the looped end, since such a modification would have involved a mere change in the size/proportion of a component.  A change in size/proportion is generally recognized as being within the level of ordinary skill in the art [see MPEP 2144.04(IV)(A)].
Regarding claim 16,
The claimed features of the straight end and looped end are anticipated by claim 7 of ‘128.
Regarding claim 17,
The claimed features of the straight end and looped end are anticipated by claim 3 of ‘128.

Claims 3-4 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 of U.S. Patent No. 10,828,128 to Pisacane (hereafter “‘128”) in view of US Patent No. 9,339,349 to Pisacane (hereafter “’349”).
Regarding claim 3,
Claim 2 of ‘128 recites that the flexible rod comprises a polymer, but does not explicitly recite that the polymer comprises an organic polymer thermoplastic; however this feature is made obvious in view of claim 3 of ‘349.
Regarding claim 4,
Claim 2 of ‘128 recites that the flexible rod comprises a polymer, but does not explicitly recite that the polymer comprises an organic polymer thermoplastic comprising a polyether ether ketone; however this feature is made obvious in view of claim 4 of ‘349.
Regarding claim 13,
Claim 5 of ‘128 recites that the swab member comprises a first end connected to the looped end, but does not explicitly recite that a second end of the flexible rod member has a tail comprising unconnected ends of the plurality of material members; however this feature is made obvious in view of claims 10-11 of ‘349.
Regarding claim 14,
The claimed features of the braided swab member are anticipated by claim 12 of ‘349.
Regarding claim 15,
The claimed features of the twisted swab member are anticipated by claim 13 of ‘349.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711